Citation Nr: 1742379	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  15-37 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for h. pylori (Asian fungus.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The appellant was a Veteran who served on active duty from December 1968 to December 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).

On his October 2015 VA Form 9, Appeal to Board of Veterans' Appeals (substantive appeal), the Veteran requested a Board videoconference hearing.  It is unclear from the March 2016 VA Form 646, Statement of Accredited Representative in Appealed Case, whether this hearing request was being withdrawn (the representative noted the Veteran's request for hearing, waived the 60 day waiting period, noted the Veteran had no further evidence to provide and requested that the claim be sent directly to the Board).  Unfortunately, the Veteran passed away before his request for a Board hearing could be clarified.  


FINDING OF FACT

According to the Social Security Administration, the Veteran died in May 2017, before a decision by the Board was promulgated on the appeal.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

According to the records of the Social Security Administration, a Federal agency, the appellant, who was the Veteran, died in May 2017, before the Board promulgated a decision in the appeal of his claim for service connection for h. pylori (Asian fungus.)  In addition, a July 2017 VA Form 21-530a, State Application for Interment Allowance Under 38 U.S.C. Chapter 23, includes the Veteran among a list of Veterans who were buried in a State-owned cemetery and shows his date of death in May 2017.  In the absence of evidence to the contrary, a finding of fact of death made by another Federal agency will be accepted as proof of death.  38 C.F.R. § 3.211(g).  As there is no evidence to the contrary, the Board accepts the finding by the Social Security Administration (and the state of Idaho) as proof of the Veteran's death in May 2017. 

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant, who was the Veteran, and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016).


ORDER

The appeal is dismissed.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


